DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objection is moot as the claim in question was cancelled.
Applicant’s arguments, see Remarks, filed 3/30/2021, with respect to the 35 U.S.C. 102 rejections of claim 1 over Maye (US 2014/0272447), Rida (US 2008/0014442), Kanda (US 2011/0240909), Liu (US 2010/0054981) and Suetsuna (US 2016/0086700) have been fully considered and are persuasive. The rejections have been withdrawn in view of Applicant’s amendments to claim 1.
Applicant’s arguments, see Remarks, filed 3/30/2021, with respect to the 35 U.S.C. 102 rejections of claim 10 over Kanda and Liu have been fully considered and are persuasive. The rejections have been withdrawn in view of Applicant’s amendments to claim 1.
Applicant’s arguments, see Remarks, filed 3/30/2021, with respect to the 35 U.S.C. 102 rejection of claim 10 over Suetsuna have been fully considered but are not persuasive. The core of Suetsuna may be elemental Fe (¶ 30) and therefore anticipates the claim.
Upon further search and consideration, a new rejection is entered in view of Brady et al. (US 2015/0380158).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 10 and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the shell comprises an anti-ferromagnetic material wherein the nanoparticle comprises a’’-Fe16N2”. It is not clear what this limitation means: whether the nanoparticle positively comprises the iron nitride or whether the shell comprises an anti-ferromagnetic material when the nanoparticle comprises the iron nitride. For purposes of examination, the former is adopted. Dependent claims 2-6, 10 and 75 depend from claim 1 and are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 recites compositions for the iron-based grain .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10, 11-12, 21 and 75 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brady et al. (US 2015/0380158), as evidenced by Rida (US US2008/0014442).
Regarding claim 1, Brady teaches iron nitride powder magnetic materials including a dopant coating of a material such as Ni and O (¶ 27). As evidenced by Rida, NiO is antiferromagnetic (¶ 13). The iron nitride is α″-Fe16N2 (¶ 36). Brady additionally teaches examples of the iron nitride powder magnetic material achieving a coercivity over 600 Oe (¶ 137).
Regarding claim 10, Brady teaches bulk magnetic materials comprising the powder magnetic materials (¶ 37).
Regarding claims 11-12 and 21, Brady teaches iron nitride powder magnetic materials including a dopant coating of a material such as Ni and O (¶ 27). As evidenced by Rida, NiO is antiferromagnetic (¶ 13). The iron nitride is α″-Fe16N2 (¶ 36). Brady additionally teaches examples of the iron nitride powder magnetic material achieving a coercivity over 600 Oe (¶ 137). Brady additionally teaches bulk magnetic 
Regarding claim 75, Brady teaches dopants such as aluminum, manganese, lanthanum, chromium, cobalt, nickel, titanium, boron, carbon, silicon, phosphorus, oxygen and rare earth metals may be present (¶ 27).
Claims 11-13, 16, 21 and 75 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Suetsuna et al. (US 2016/0086700).
Regarding claims 11-13 and 21, Suetsuna discloses a nanoparticle aggregate containing nanoparticles (¶ 86). The nanoparticles are core-shell particles comprised of magnetic metal particles and a coating layer (¶ 45). The core is a magnetic phase selected from one Fe, Co and Ni (¶ 30). Suetsuna also teaches the shell can be a nitride of a non-magnetic material such as manganese (¶ 53). One of ordinary skill in the art would expect the nanoparticle aggregate to have grains which correspond to the nanoparticle core and grain boundaries which correspond to the nanoparticle shell, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 16, Suetsuna discloses the nanoparticle has an ellipsoid shape that has an aspect ratio of at least 2 (¶ 34), thus the grains resulting from aggregating the nanoparticles are also expected to have an ellipsoid shape with an aspect ratio of at least 2, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 75, Suetsuna teaches the magnetic phase of the core may contain additional elements such as Co, Ni or Mn (¶ 88), and that B, Si, C, Ti, Cr and P may be incorporated to stabilize the crystal structure (¶ 93), all of which may be considered dopants.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2015/0380158), as applied to claims 1 or 11.
Regarding claims 4-5, the limitation of claim 1 have been addressed above. Brady teaches nanoscale coated powders on the size of 25 nm (¶ 136). The size of the core and coating must lie within this dimension, therefore overlapping with the claimed ranges and creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 14-15, the limitation of claim 11 have been addressed above. Brady teaches nanoscale coated powders on the size of 25 nm (¶ 136). The size of the core and coating must lie within this dimension, therefore overlapping with the claimed ranges and creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 3, 6, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2015/0380158), as applied to claims 1 or 11, further in view of Suetsuna et al. (US 2016/0086700).
The limitations of claim 1 have been addressed above.
Regarding claim 3, Brady does not expressly teach a shell for the nanoparticle comprising manganese nitride or ferromanganese. Suetsuna teaches coating magnetic 
Regarding claim 6, Brady does not expressly teach the nanoparticle core is an ellipsoid with a ratio of the maximum diameter to minimum diameter of at least about 2. Suetsuna teaches magnetic nanoparticles having an ellipsoid shape that has an aspect ratio of at least 2 (¶ 34). It would have been obvious at the effective time of filing for the claimed invention to obtain nanoparticle cores having the ellipsoid shape as taught by Suetsuna because such shaped particles allow for easy magnetization alignment and high magnetic permeability (¶ 34).
The limitations of claim 11 have been addressed above.
Regarding claim 13, Brady does not expressly teach a shell for the nanoparticle comprising manganese nitride or ferromanganese. Suetsuna teaches coating magnetic nanoparticles with materials such as manganese nitride (¶ 53). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use manganese nitride as a coating for the powder magnetic material of Brady because Suetsuna teaches these coatings increase adhesiveness between the particles and the coating layer, and enhance thermal stability and oxidation resistance (¶ 53).
Regarding claim 16, Brady does not expressly teach the grains are an ellipsoid with a ratio of the longitudinal diameter to transverse diameter of at least about 2. Suetsuna teaches magnetic nanoparticles having an ellipsoid shape that has an aspect .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna et al. (US 2016/0086700), as applied to claim 11.
The limitations of claim 11 have been addressed above.
Regarding claim 14, Suetsuna discloses the nanoparticles have a size of 1 to 100 nm (¶ 30), thus the grain is also expected to have a size of 1 to 100 nm absent objective evidence to the contrary. See MPEP 2112. This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 15, Suetsuna discloses the nanoparticle coating has a thickness of 0.1 to 5 nm (¶ 58), thus the grain boundary is also expected to have a thickness of 0.1 to 5 nm, absent objective evidence to the contrary. See MPEP 2112. This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784